FILED
                            NOT FOR PUBLICATION                             APR 19 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


GREGORY DOWNS,                                   No. 14-15669

               Plaintiff - Appellant,            D.C. No. 2:12-cv-03057-MCE-
                                                 CKD
 v.

CALIFORNIA ATTORNEY GENERAL,                     MEMORANDUM*

               Defendant - Appellee.


                   Appeal from the United States District Court
                       for the Eastern District of California
                  Morrison C. England, Jr., Chief Judge, Presiding

                             Submitted April 13, 2016**

Before:        FARRIS, TALLMAN, and BYBEE, Circuit Judges.

      California state prisoner Gregory Downs appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging various federal

claims. We have jurisdiction under 28 U.S.C. § 1291. We review for an abuse of

discretion a dismissal for failure to comply with a court order, Pagtalunan v.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Galaza, 291 F.3d 639, 640 (9th Cir. 2002), and we affirm.

      Downs failed to address the district court’s dismissal for failure to comply

with a court order in his opening brief, and has therefore waived this issue on

appeal. See Indep. Towers of Wash. v. Washington, 350 F.3d 925, 929 (9th Cir.

2003) (“[W]e review only issues which are argued specifically and distinctly in a

party’s opening brief.” (citation and internal quotation marks omitted)).

      The district court did not abuse its discretion in denying Downs’s motion for

disqualification of the magistrate judge because Downs’s disagreement with the

magistrate judge’s rulings does not provide a basis for recusal. See United States v.

Johnson, 610 F.3d 1138, 1147 (9th Cir. 2010) (“[J]udicial rulings or information

acquired by the court in its judicial capacity will rarely support recusal.”); Pesnell

v. Arsenault, 543 F.3d 1038, 1043 (9th Cir. 2008) (setting forth standard of review

and grounds for recusal under 28 U.S.C. §§ 144 and 455(a)).

      The district court did not abuse its discretion by denying Downs’s motion

for appointment of counsel because Downs failed to demonstrate exceptional

circumstances. See Cano v. Taylor, 739 F.3d 1214, 1218 (9th Cir. 2014) (setting

forth standard of review and requirements for appointment of counsel).

      The district court did not abuse its discretion in denying Downs’s motion to

amend the judgment because Downs failed to establish any grounds for relief. See


                                           2                                     14-15669
Sch. Dist. No. 1J, Multnomah Cty., Or. v. ACandS, Inc., 5 F.3d 1255, 1262-63 (9th

Cir. 1993) (setting forth standard of review and grounds for granting

reconsideration).

      Because the district court dismissed Downs’s action for failure to comply

with court orders, we do not consider Downs’s contentions regarding the merits of

his complaint.

      All pending motions and requests are denied.

      AFFIRMED.




                                         3                                  14-15669